Citation Nr: 0124516	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for pharyngitis.

3.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a bilateral knee and 
lower leg disorder has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1965 to December 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for conjunctivitis and pharyngitis and 
which denied the reopening of his claim for service 
connection for a bilateral knee and lower leg condition.

The Board notes that the appellant's claim for service 
connection for a bilateral knee and lower leg disorder was 
originally denied in a Board decision issued in October 1999.  
The appellant did not appeal the Board's decision.  
Therefore, the October 1999 Board decision represents the 
last final action on the merits.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  That Board decision also represents the last 
final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In a written statement in June 2000, a claim of secondary 
service connection for a bilateral knee and lower leg 
condition, claimed as due to the appellant's service-
connected pes planus, was raised for the first time.  This 
matter was raised again in a June 2001 written statement.  
This constitutes a claim separate from the issue of direct 
service connection for a bilateral knee and lower leg 
disorder denied by the Board in its October 1999 decision.  
See Harder v. Brown, 5 Vet. App. 183 (1993).  The Board also 
notes that the RO has apparently not yet issued a rating 
decision on the appellant's claim of secondary service 
connection, particularly in light of the fact that the May 
2001 Supplemental Statement of the Case does not include any 
reference to the laws and regulations pertaining to secondary 
service connection.  This secondary service connection issue 
is therefore referred to the RO for appropriate action.

The issue of new and material evidence for the service 
connection claim for a bilateral knee and lower leg disorder 
on a direct basis will be addressed in the REMAND section 
which follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Competent medical evidence documenting the existence of 
any current diagnosis of conjunctivitis is not of record.

3.  Competent medical evidence documenting the existence of 
any current diagnosis of pharyngitis is not of record.


CONCLUSIONS OF LAW

1.  Conjunctivitis was not incurred during active service.  
38 U.S.C.A. §§  1101, 1110, 1131, 1154 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3. 303, 3.307 (2000); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).

2.  Pharyngitis was not incurred during active service.  
38 U.S.C.A. §§  1101, 1110, 1131, 1154 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3. 303, 3.307 (2000); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for 
conjunctivitis and pharyngitis on the ground that he is not 
currently diagnosed with either condition, nor has he been 
diagnosed with a chronic form of conjunctivitis or 
pharyngitis.

The appellant contends that he has suffered since service 
from both conjunctivitis and pharyngitis that each had its 
onset during his active service, and that service connection 
for conjunctivitis and for pharyngitis is therefore 
warranted.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The medical evidence does not establish any current diagnosis 
of conjunctivitis or pharyngitis or any findings in service 
or post-service of any chronic conjunctivitis or chronic 
pharyngitis.  Review of the service medical records reveals 
that the appellant underwent a separation medical examination 
in September 1967; the associated report of medical history 
contains complaints of a number of current ailments, 
including throat trouble, but there was no mention of any eye 
infection.  On physical examination, the appellant's eyes and 
throat were found to be normal.  The appellant subsequently 
sought treatment for a fever and sore throat; a physical 
examination conducted in November 1967 demonstrated 
pharyngitis and conjunctivitis.  The examiner physician 
rendered a clinical impression of viral syndrome, although it 
was later thought that the appellant might have had a beta 
streptococcus infection.  There is nothing to indicate that 
the appellant's conjunctivitis and/or pharyngitis in the Army 
were other than acute and transitory conditions.

After service, the appellant first filed for disability 
benefits for a foot condition in August 1970; he did not list 
any problems with conjunctivitis or pharyngitis.  The next 
time the appellant filed a claim for benefits was in October 
1997.  His claim again related to his lower extremities- 
there was no mention of conjunctivitis or pharyngitis.  The 
first mention of conjunctivitis or pharyngitis occurred in 
February 2000, shortly after the appellant requested a copy 
of his service medical records from VA.  

Review of the appellant's VA treatment records, dated between 
1997 and 2000, does not reveal any complaints of, or 
treatment for, conjunctivitis or pharyngitis.  A clinic note, 
dated in January 1998, stated that the appellant did not have 
any documented medical problem other than the lower 
extremities condition for which he was receiving orthopedic 
treatment.  In April 2000, the appellant sought treatment for 
pressure in his left ear.  The notation concerning his 
previous medical history did not include any mention of 
conjunctivitis or pharyngitis, nor did the review of systems 
or the physical examination.  In fact, the appellant's throat 
was described as 'benign' and no abnormal eye findings were 
made.  

The private medical evidence of record covers the period from 
October 1995 to February 2001.  While the appellant was 
treated on approximately six occasions for complaints of 
cough, cold or sinus problems, the diagnoses rendered 
included upper respiratory infection, sinus infection, 
bronchitis and one instance of acute pharyngitis (in May 
2000).  Not once was a diagnosis of conjunctivitis ever 
rendered, nor were any findings of chronic pharyngitis ever 
made.

The appellant himself testified at his October 2000 personal 
hearing that he was diagnosed with conjunctivitis in service 
on one occasion in 1966, and that he was not treated for 
conjunctivitis at any other time in service.  He testified 
that he was not currently diagnosed with conjunctivitis, only 
glaucoma that he said he had not been told was related to 
conjunctivitis.  See Hearing Transcript pp. 1-4.  The 
appellant also testified that he was treated for pharyngitis 
in service on two occasions and that he has had problems with 
a sore throat and hoarseness every year since then.  He 
further stated that his doctor had not indicated to him that 
there was any relationship between the pharyngitis in service 
and his current throat problems.  See Hearing Transcript pp. 
4-5.

Furthermore, in a VA Form 21-4138 submitted in February 2001, 
the appellant stated that he did not "have a current 
diagnosis of conjunctivitis and pharyngitis."  He also stated 
that the doctors who had previously treated him for these 
conditions were deceased and no records were available from 
them.

Thus, none of the claims file records contain medical 
evidence showing any post-service diagnosis of 
conjunctivitis.  On only one occasion has a diagnosis of 
pharyngitis been rendered and that was an acute case of 
pharyngitis.  Hence the evidence cannot establish a causal 
connection between these two claimed disabilities and service 
because there is no current diagnosis of either condition.

The Board notes that the testimony and written statements of 
the appellant that he suffers from conjunctivitis and/or 
pharyngitis that are causally connected to his Army service 
are not probative as there is no evidence in the record that 
the appellant has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Upon review of the record, the Board finds that there is no 
competent medical evidence of the existence any chronic 
conjunctivitis or chronic pharyngitis during or subsequent to 
service.  In the absence of proof of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current diagnosis of 
conjunctivitis or pharyngitis or any findings of chronic 
conjunctivitis or pharyngitis, the Board concludes that the 
appellant's claims for service connection for such is denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  Since the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine does not apply.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Lastly, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice and assistance provisions of the VCAA and its 
implementing regulations, published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The rating decision 
and the Statement of the Case (SOC), as well as a letter in 
February 2001, notified the appellant and his representative 
of the evidence necessary to substantiate the claims, the 
evidence that had been received, and the evidence to be 
provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims for 
benefits.  In light of the fact that the appellant was never 
diagnosed with chronic conjunctivitis or chronic pharyngitis, 
there is no reasonable possibility that further assistance 
would aid in substantiating either claim.  All relevant 
Federal records have been obtained, including VA records and 
service medical records.  The appellant has not reported that 
any other pertinent evidence might be available, only that 
private treatment records were unavailable.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA has obtained all 
available private medical records, as well.  Therefore, the 
Board finds that VA has completed its duties under the VCAA 
and all applicable law, regulations and VA procedural 
guidance.  Veterans Claims Assistance Act of 2000, Pub L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.103 (2000); final 
rule published at 66 Fed. Reg. 45620 (August 29, 2001).

In February 2001, the veteran requested that VA schedule him 
for an examination.  However, the requirements for scheduling 
an examination are not met in this instance, as the record 
does not contain competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability due to chronic conjunctivitis or pharyngitis.  See 
38 U.S.C.A. § 5104A(d); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)). 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Service connection for conjunctivitis and pharyngitis is 
denied.


REMAND

As previously noted, the appellant's claim for service 
connection for a bilateral knee and lower leg disorder was 
denied in an October 1999 Board decision on the basis that 
the claim was not well grounded.

In applying Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), to 
this claim, the Board notes that section 3, codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001), provides that nothing in 
this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.  The provisions of the 
implementing regulations concerning reopening of claims are 
only applicable to claims to reopen a finally decided claim 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

However, section 7(b) of the VCAA states that, in the case of 
a claim for benefits finally denied as being not well 
grounded between July 14, 1999 and November 9, 2000, the 
claim can be readjudicated upon the request of the claimant 
or the Secretary's own motion as if the denial had not been 
made.  In October 1999, the Board denied the appellant's 
claim for service connection for a bilateral knee and lower 
leg disorder based on a determination that the claim was not 
well grounded.  Therefore the Board finds that the denials of 
the claim for service connection for a bilateral knee and 
lower leg disorder meet the criteria of section 7(b).

In VAOPGCPREC 3-2001, VA General Counsel clarified the 
provisions of section 7(b) of the VCAA.  The General Counsel 
indicated that under section 7(b) of the VCAA, the VA, upon 
request of the claimant or upon the motion of the Secretary 
of VA, must readjudicate certain finally decided claims "as 
if the denial or dismissal had not been made."  The General 
Counsel held that if readjudication under section 7(b) is 
timely initiated, the first readjudication of the claim must 
be made by the agency of original jurisdiction.  VAOPGCPREC 
3-2001.  VA, including the Board, is bound by this opinion.  
See 38 U.S.C.A. § 7104(c).

The Board therefore refers the claim of service connection 
for a bilateral knee and lower leg disorder to the RO for 
readjudication and the Secretary of the VA should order 
readjudication of the claim as if the denials had not been 
made.  See VCAA.  Because this readjudication is inextricably 
intertwined with the issue currently before the Board, the 
Board must remand the issue of new and material evidence.

Furthermore, the proper entity to move for and to 
readjudicate the claims is the agency of original 
jurisdiction, i.e. the RO.  In the VAOPGCPREC 3-2001, the 
General Counsel held that the agency of jurisdiction should 
first readjudicate a claim under section 7(b) of the VCAA, 
not the entity that last adjudicated the claim.  VAOPGCPREC 
3-2001.  Section 7(b) of the VCAA indicates that the claim, 
as described in 7(b)(2), should be readjudicated as if the 
denial or dismissal had not been made and all subsequent 
decisions must be treated as nonexistent.  If the claim is to 
be adjudicated as if the original decision that the claim is 
not well grounded never existed, the claim must be developed 
and readjudicated at the RO.  The General Counsel noted that 
only the VBA is authorized to initially adjudicate a claim 
for veterans benefits.  VAOPGCPREC 3-2001.

Lastly, the Board notes that readjudication under section 
7(b) is more favorable to the appellant than reopening the 
appellant's claim based on the submittal of new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  Should the 
appellant's claim be granted, the effective date of such a 
grant would be to the date of the original claim rather than 
the date of the claim to reopen.

To ensure full compliance with due process requirements, 
further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following development:

1.  Inasmuch as the issue of 
readjudication of the claim of service 
connection for a bilateral knee and lower 
leg disorder under section 7(b) of the 
VCAA is deemed to be "inextricably 
intertwined" with the issue of whether 
new and material evidence has been 
submitted to reopen the claim of service 
connection for a bilateral knee and lower 
leg disorder, the RO should take 
appropriate adjudicative action, and 
provide the appellant and his 
representative notice of the 
determination and the right to appeal.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001) and the 
final rule published at 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) is fully 
complied with and satisfied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If a claim is denied but no disagreement is filed, it should 
not be certified to the Board unless all applicable appellate 
procedures are followed.  Thereafter, subject to current 
appellate procedures, the case should be returned to the 
Board for further appellate consideration, if appropriate.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  No 
action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



